DETAILED ACTION
	This Office Action is in response to an RCE, filed 28 July 2021, wherein Claims 15-56 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.

Claim Interpretation
Claim 26 had a status identifier of “currently amended”, however there appear to be no amendments to Claim 26 since the previous filed claims on 19 January 2021. Therefore, for purposes of examination the claim is treated as “previously presented”.

REASONS FOR ALLOWANCE
Claim 15 recites the following:
“A gateway comprising: a transceiver; and a processor, wherein: the transceiver and the processor are configured to receive a request from a first entity to create a locally announced 

-Independent Claims 26, 35, and 47 recite the same subject matter and are allowable for the same rationale below.

The following is an examiner’s statement of reasons for allowance:

Grinstein et al. (US 20080178278) discloses a gateway that performs a method of providing/allowing access of protected resources, requested by external client devices, that are hosted on internal computing devices utilizing security rules and policies to determine whether a requesting entity is authorized to access the protected resources.

ETSI TS 102 690 V<0.8.1> discloses the M2M system architecture and describes various procedures on a surface level – procedures such as announcing resources, creating resources, access rights, etc..

Gerdes et al. (US 20110182205) discloses a method for announcing and discovering resources between multiple local networks and their associated gateways. The gateways also utilize access checks for the requested resources.

Gilmore et al. (US 20060080316) discloses a system that performs permission checks on requested resources and returns the content or URL(s) back after the permission checks.

The closest prior art disclose various aspects of the claim limitations above, but none of the prior art disclose the above-recited claim. One of ordinary skill in the art would not find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts. Accordingly, Claims 15-56 are allowed over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459